DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Arai et al. (US 2020/0014260 A1).
RE claim 1, Arai teaches a rotor 100 (Figs.2, 3 and ¶ 24) , comprising: a rotor core 110; a plurality of plate-shaped magnets 300 forming multiple poles (each pole are formed by the pair of magnet 300, see ¶ 25), each of the magnets 300 being arranged in the rotor core with a pair of magnetic pole faces 330 thereof being positioned in a direction intersecting with a radial direction of the rotor core 110; and a plurality of voids 200A formed in the rotor core 110 and each arranged in contact with one magnetic pole face 340 of the magnetic pole faces 340 that is located on a side (direction of rotor shaft center) closer to a central axis of the rotor core, of each of the magnets 300 forming 
[AltContent: textbox (Void in contact with magnetic pole face 340 and extends a majority of a length of pole face 340)][AltContent: arrow]
    PNG
    media_image1.png
    670
    522
    media_image1.png
    Greyscale


RE claim 2/1, Arai teaches each of the multiple voids 200A is configured to be in contact with an entire region of the one magnetic pole face 340 located on the side closer to the central axis of the rotor core (Fig.3), except portions thereof in contact with supporting members 210, 230 (Fig.3).

RE claim 3/1, Arai teaches when the rotor core is viewed from an axial direction of the central axis of the rotor core 110 (Fig.2), an angle formed by two line segments 

    PNG
    media_image2.png
    753
    629
    media_image2.png
    Greyscale

Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

RE claim 8/1, Arai teaches the first void 200A of the plurality of voids 200A overlaps with a center of the one magnetic pole face 340 (see Fig.3 for void 200A extend over a majority of pole facing surface 340. Therefore, voids 200A overlaps with the center of pole face 340).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Ionel (US 2010/0026128 A1) and Kamiya (US 2008/0258573 A1).
RE claim 4/1, Arai has been discussed above. Arai does not teach the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less.
Ionel evidenced that electrical degree (ϴE) equal to mechanical degree (ϴM) times the number of pole divided by two (¶ 42).
Kamiya teaches the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less (see Fig.1 and ¶ 60 for electrical angle of ϴ is from 124° to 143° or specifically 130° and see ¶ 69 for 8 poles)
In other words
                
                    ϴ
                    E
                    =
                    
                        
                            n
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            p
                            o
                            l
                            e
                        
                        
                            2
                        
                    
                    ×
                    ϴ
                    M
                
            
                
                    130
                    =
                    
                        
                            8
                        
                        
                            2
                        
                    
                    ×
                    ϴ
                    M
                
            
                
                    130
                    =
                    
                        
                            8
                        
                        
                            2
                        
                    
                    ×
                    ϴ
                    M
                
            
                        
                            ϴ
                            M
                            =
                            32.5
                        
                    °


Kamiya further suggests that the angle can be optimized to reduce iron loss, improve torque and strength (¶ 75, 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai by having the angle for any of the magnets forming multiple poles is configured to be equal to 61.28° or less, as taught by Kamiya, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Takahashi (US 2015/0137632 A1).
RE claim 5/1, Arai teaches each of the magnets 300 forming multiple poles is divided into a pair of magnet pieces 300; and each of the multiple voids 200A is arranged in contact with the one magnetic pole face 340, of each of the divided magnet pieces 300, that is located on the side closer to the central axis (direction of rotor shaft center) of the rotor core (Fig.3).
Arai does not teach the magnet pieces having same magnetic pole directions with respect to the radial direction of the rotor core (however, it is noted that Arai disclosed one pole is formed by the magnet 300, see ¶ 25))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arai by having the magnet pieces having same magnetic pole directions with respect to the radial direction of the rotor core, as taught by Takahashi, for the same reasons as discussed above.

RE claim 6/5, Arai in view of Takahashi has been discussed above. Arai further teaches the rotor core 110 is viewed from an axial direction of the central axis of the rotor core 110, the pair of magnet pieces 300 are arranged in a V-shape so that a distance between the magnet pieces becomes greater toward an outer periphery of the rotor core 110 (Fig.2).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
On pages 6 and 7 of the Remark, Applicant argued that Figure 3 of Arai is illusory and not intended. Applicant alleged that the specification does not mention this feature as claimed.
In response: Applicant’s argument was not found persuasive because Figure 3 of Arai clearly show the void 200A at in contact with pole face 340 as well as extends at 
Examiner noted MPEP 2125: “…Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834